DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.
Claim 1 is amended. Claims 2, 3, and 6 are canceled. Claim 15 is added. The rejection of claim 1 over Kim in view of Ni and Tokuda is withdrawn; however, a new rejection is made over Kim in view of Ni and Abe. Claims 1, 4, 5, and 7-15 are pending and are rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0258357) in view of Ni et al. (US 2018/0337401) and Abe (US 2017/0214091).
Regarding claim 1, Kim teaches a lithium secondary battery comprising a nonaqueous electrolyte comprising a first lithium salt and a second lithium salt, specifically LiFSI (abstract, [0022]).
Kim further teaches a negative electrode ([0035]) and positive electrode comprising a lithium-nickel-manganese-cobalt-oxide based positive electrode ([0048], [0049]).

With further regard to claim 1 and with regard to claim 3, Kim teaches that the ratio of lithium salt to LiFSI is about 1:0.05 to about 1:1, more specifically about 1:0.25 to about 1:0.43 ([0023]). 

With further regard to claim 1 and with regard to claim 14, Kim fails to teach specifically the claimed Chemical Formula 1.
Ni teaches a non-aqueous lithium secondary battery comprising a positive active material, preferably LiNi0.6Co0.2Mn0.2O2 or LiNi0.8Co0.1Mn0.1O2 ([0030]).
It would have been obvious to the skilled artisan at the time of the invention to substitute the known lithium nickel manganese cobalt oxide of Ni as the lithium nickel manganese cobalt oxide of Kim and the results would have been predictable. MPEP 2143 I B

With further regard to claim 1, Kim teaches electrolyte additives ([0034]) but fails to teach a fluorinated benzene-based compound as an additive. 
Abe teaches a lithium secondary battery comprising a non-aqueous electrolyte comprising LiPF6, LiFSI, and a solvent ([0022], [0025], [0050]), wherein the electrolyte includes a fluorobenzene meeting the requirements of Chemical Formula 2 as an additive ([0044]-[0045]; Table 1 Examples 17-19); a 
Abe further teaches that the use of fluorobenzene as an electrolyte additive improves permeability of the electrolytic solution in the electrode sheet and suppresses impedance after high temperature storage ([0047]).
It would have been obvious to the skilled artisan at the time of the invention to use fluorinated benzene as an electrolyte additive in the electrolyte of Kim such as suggested by Abe in order to improve permeability of the electrolytic solution in the electrode sheet and suppress impedance after high temperature storage.


Regarding claim 4, Kim teaches that the concentration of LiFSI is about 0.05M to about 0.5M ([0025]).
As for claim 5, Kim teaches that the first lithium salt may include LiPF6, LiAsF6, LiSbF6, LiAlO4, LiAlCl4, or LiClO4 ([0026]).

As for claim 7, Abe teaches that the fluorobenzene (FB) additive is difluorobenzene ([0044]).
As for claim 8, Abe teaches that the fluorobenzene additive is included at an amount of 0.1% to 20% by volume, and further teaches that the amount of additive is result effective for achieving desired characteristics ([0047]). It has been held that discovering an optimum value of a result effective variable, in this case an optimum weight amount in light of the teachings of optimizing a volume amount, involves only routine skill in the art. MPEP 2144.05 II B 



As for claim 12, Kim fails to teach specifically that the battery is "pouch-type." However, Abe does teach that the shape of the battery is not particularly limited, and mentions a laminate-type battery, or pouch-type battery, as a possible battery shape ([0002], [0123]). It would have been an obvious matter of design choice to make the battery of Kim in view of Ni and Abe "pouch-type", for example to ensure that it fit in the intended device, since such a modification would have involved a mere change in the shape of the battery. A change in shape is generally recognized as being within the ordinary level of skill in the art. MPEP 2144.04 (IV B)

With regard to claims 13 and 15, the composition of the lithium secondary battery of claim 1 is prima facie obvious over Kim in view of Ni and Tokuda. Since the composition of the battery of Kim in view of Ni and Abe is substantially identical to that of the claims, the claimed properties of claims 1 and 13 are presumed to be inherent. MPEP 2112.01 I

Affidavit
The Affidavit filed 12/8/21 has been considered by the examiner.
With regard to the data presented in the affidavit, the examiner maintains that the data are insufficient to show criticality of the amount of nickel in the active material, as has been discussed at length in previous Office Actions, and is discussed below in the Response to Arguments section.

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive.

As a note in response to the interview summary section on page 6, the examiner maintains that the claimed properties are inherent given the obviousness of the claimed battery. Applicant is directed to two recent court decisions which support findings of inherency in an obviousness rejection: Persion Pharm. LLC v. Alvogen Malta Operations Ltd., 945 F. 3d 1184, 1191 and PAR Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1195-96.

Beginning on page 7 and continuing onto page 8 of the Remarks, Applicant the claimed Chemical Formula 1 includes produces unexpected results because, according to Applicant, the claimed range for the amount of nickel in the lithium oxide, i.e. 0.60≤a≤0.86 is critical. This arguments is also asserted in the Affidavit. The examiner strongly disagrees.
As has been discussed in depth in previous Office Actions, the data provided in the specification, on page 8 of the Remarks, and on page 2 of the Affidavit are insufficient to show criticality of the claimed range. Applicant is again reminded that, in order to show criticality of a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d)
A single test above and a single test below the claimed range are found by the examiner not to be sufficient to show criticality of the claimed range.

Furthermore, the examiner maintains that the claimed Chemical Formula 1 is obvious over the teachings of Ni. Applicant is reminded that in making a final determination of patentability, evidence prima facie case. MPEP 716.01(d) 

As to the teachings of Ni, the examiner finds that Ni teaches three preferred lithium oxide compounds, two of which meet the requirements of the claimed Chemical Formula 1. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). MPEP 2145 X B
In fact, as the examiner has pointed out previously, Ni specifically teaches the active materials of claim 14 as being preferred positive electrode active materials, as is clearly shown in the last two lines of [0030] as provided on page 9 of the Remarks.

As to Applicant’s arguments on page 10 concerning the selection of Kim as the closest prior art, the examiner disagrees that Kim is the closest prior art and instead contends that Ni is the closest prior art when considering the limitation at issue, specifically Chemical Formula 1 of claim 1. Applicant is reminded that, when determining the closest prior art reference, the importance of particular limitations is borne in mind. MPEP 716.02(e)

As to the arguments in the second full paragraph of page 10, it is unclear whether Applicant is arguing that the claimed mixing ratio of lithium salt to LiFSI is also critical. However, since none of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729